Citation Nr: 1413644	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  07-20 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Winston-Salem Department of Veterans' Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in August 2006.  The Veteran was provided with a Statement of the Case (SOC) in July 2007.  The Veteran perfected his appeal in July 2007 with a VA Form 9.

On her July 2007 VA Form 9, the Veteran requested a Board hearing.  The hearing was scheduled for March 2009.  The Veteran, through her representative, submitted a written request to withdraw the hearing in March 2009.  To date, she has not requested a new Board hearing.  Accordingly, the Board considers her hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2012).

The issue of service connection for a left ankle disorder, to include as secondary to the service-connected bilateral metatarsalgia and post-operative hammertoe, left third toe, was also previously before the Board in November 2010 and March 2013, at which time it was remanded to the Appeals Management Center (AMC) for further development.  That development having been completed, this case is once again before the Board.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a copy of a brief from the Veteran's representative.

The issue of entitlement to an increased rating for hypertensive coronary artery disease, currently rated at 30 percent disabling, has been raised by the record evidence, as indicated by the private treatment records dated May 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  





FINDING OF FACT

The Veteran did not exhibit a left ankle condition in service, and such a condition is not otherwise shown to be associated with service or with an injury or disease of service origin.


CONCLUSION OF LAW

The criteria for establishing service connection for a left ankle disorder, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran received complete VCAA-compliant notice, to include the disability-rating and effective-date elements of a service connection claim in letters dated March 2005, August 2006, and October 2006.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Additionally, any potential notice defect with the initial pre-rating letter was cured with subsequent RO adjudications of the claims as seen in the July 2007 SOC and the September 2008, December 2011, and August 2013 supplemental statements of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, vocational rehabilitation, and VA treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Veteran's SSA records have been associated with the claims file accordingly.

Additionally, VA provided the Veteran with a medical examination in April 2006, with addendum opinions issued in August 2011 and June 2013, that was adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided a rationale for the ultimate medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also, the Board finds that there has been substantial compliance with the directives of the November 2010 and March 2013 Remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

The Veteran has not made the Originating Agency or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has he argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Background

The Veteran has claimed that she slipped and fell on wet grass in her front yard in March 2001.  She claims that this was either the result of complaints of ankle pain in military service or related to her service connected bilateral foot condition.  In her July 2006 notice of disagreement, the Veteran also stated that she slipped and fell several times in service because her ankle gave way.

Service treatment records revealed treatment for both foot and ankle pain.  August 1987 and March 1991 records particularly shows complaints of left ankle pain.

The Veteran's VA outpatient treatment records reflect treatment for her left ankle, but only discussed etiology relating to the March 2001 accident.  The Veteran's private treatment records and SSA records also show the performance of surgery and treatment for a left ankle fracture in March 2001, but do not discuss any etiology other than the accident.  The Veteran's service-connected foot condition was also noted.

The Veteran was administered a VA examination in April 2006.  At the examination, the examiner noted that the Veteran left active duty in 1992 and fractured her ankle in 2001, requiring surgery.  The Veteran reported suffering from pain, weakness, and constant stiffness, particularly in the morning, since the accident in 2001.  The pain was described as constant, squeezing, burning, oppressing, and sharp.  It was an 8 in severity on a scale from 1 to 10 and traveled to the ball of the foot.  The pain was noted as coming by itself or with activity and usually relieved by rest and medication.  The Veteran stated that she cannot walk without a cane due to this condition.  Objective observation revealed effusion, tenderness, and guarding of movement.  Range of motion testing revealed a dorsiflexion of 15 degrees and a plantar flexion of 35 degrees.  On repetitive testing, the Veteran's joint function was found to be limited by 2.5 degrees due to fatigue, weakness, lack of endurance, and pain.  The examiner diagnosed the Veteran with bimalleolar fracture, left ankle, status post-surgical repair.  A slight effect was noted on the Veteran's occupation and minimal on daily activities.  Imaging did not show arthritis, but an otherwise normally healed ankle.  The examiner opined that the Veterans current left ankle condition was not related to the ankle pain in service or her service-connected left foot condition.  In support, he provided that the Veteran had related she stepped into a hole in 2001 and that was the sole source of her left ankle injury and subsequent complications.  The examiner did not discuss whether the Veteran's service-connected foot condition could be aggravating the left ankle condition.

An addendum opinion to the 2006 VA examination was obtained in August 2011.  In the examination report, the examiner indicated that he had reviewed the entire claims file.  The examiner further indicated that he had not had an opportunity to examine the Veteran and that he also did not understand the condition of her ankle prior to the 2001 accident.    The examiner stated that the Veteran was apparently functioning well from the time of her discharge in 1992 to the time of the accident in 2001.  The surgery was found to be satisfactory and there was no noted evidence of arthritis.  As such, the examiner found that the Veteran's foot condition was not at all likely the cause of the slip and fall in 2001.  The examiner also opined that it was not likely that the Veteran's foot condition would worsen the symptoms of the left ankle after the accident.  It was found that the Veteran's weight may be a more likely factor in the 2001 fall.  The examiner also stated that nothing in the medical literature he reviewed indicates a relationship between metatarsal discomfort and an injury or worsening of problems for an ankle.

An additional addendum opinion to the April 2006 VA examination was provided in June 2013.  In this opinion, the examiner, upon reviewing the Veteran's claims file and pre-2001 history for her ankle, discussed the ankle disability.  The examiner noted the in-service complaints of left ankle pain in 1987 and 1991.  It was noted that neither complaints were shown to be related to the previous forefoot problems by either the Veteran or the treatment provider.  It was also noted that, in a 1991 foot and ankle CT scan, the report was normal.  There were no subsequent complaints or treatment for a left ankle disorder found after that time or at service discharge.  

In regard to the issue of a relationship between the Veteran's service-connected bilateral metatarsalgia and post-operative hammertoe, left third toe, the examiner found that the foot surgery was in an anatomical location remote from the ankle joint and could not affect the muscles or ligaments that support the ankle.  Additionally, they could not affect the bony alignment of the ankle either.  As such, the examiner opined that it is not likely that the Veteran's bilateral metatarsalgia and post-operative hammertoe, left third toe caused or aggravated the Veteran's left ankle condition, as there does not exist a mechanism, i.e. anatomical relationship, by which the one could affect the other.

Analysis

Based upon the evidence of record, and as will be discussed below, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a left ankle disorder, so the appeal must be denied.

Because the record evidence shows that the Veteran has a current diagnosis of bimalleolar fracture of the left ankle, and that a status post-surgical repair and left ankle problems was noted in service, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Additionally, because the record evidence shows that the Veteran has a current diagnosis of bimalleolar fracture of the left ankle, that she had a status post-surgical repair, and that she has a service-connected condition (characterized as bilateral metatarsalgia and post-operative hammertoe, left third toe), which may be related, the issue also turns upon whether there is a nexus between the two.  Allen, 7 Vet. App. at 448.   

The VA examination conducted in April 2006, and later clarified in the August 2011 and June 2013 addendum opinions, found that the Veteran's left ankle disability was not etiologically related to the injuries and complaints suffered in service.  Additionally, the VA examiner found that the Veteran's left ankle disability was not etiologically related to the service-connected bilateral metatarsalgia and post-operative hammertoe, left third toe, as there is no anatomical basis upon which the two conditions could affect each other.  Further, as the Veteran is not a medical professional, she is not competent to relate her current left ankle symptoms to the occurrences noted in service or her service-connected bilateral metatarsalgia and post-operative hammertoe, left third toe.

Additionally, the earliest time period for which the Veteran provides and the medical evidence shows an onset of the current left ankle disorder is 2001, almost a decade after service.  The medical evidence of record specifically relates the Veteran's current left ankle disorder to the 2001 accident, and contains no finding indicating a relationship to her military service or causation from the bilateral metatarsalgia and post-operative hammertoe, left third toe.  The Veteran's service treatment records and her post-service medical records from 2001 are particularly probative both as to the Veteran's subjective reports and their resulting objective findings.  They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Thus, the onset of current symptoms from a left ankle disorder in service and the continuity of such symptoms since service are not supported by the service treatment records, the medical records pertinent to the 2001 slip and fall injury, and the record evidence as a whole.  As such, the Veteran's lay statements, while competent, are neither credible nor more probative than the other evidence, as noted above, because the Veteran only reported an in-service onset of her current symptoms and symptoms of left ankle pain continuing since service after filing her claim for VA benefits.  Hence, the record contains no probative evidence that relates the Veteran's left ankle disorder directly to her military service.  Additionally, the record contains no probative medical evidence that relates the Veteran's left ankle disorder to her service-connected bilateral metatarsalgia and post-operative hammertoe, left third toe, either by causation or aggravation.

In sum, the statements of in-service onset and continuous symptoms since service are contradicted by the service treatment records and the post service medical records dating from 2001.  Accordingly, the probative value of the Veteran's statements are of lesser value than, and outweighed by, the service treatment records, the post service medical records, and the opinion of the VA examiner.

Thus, service connection for a left ankle disorder, to include as secondary to a service connected disability is not warranted.


ORDER

Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disability, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


